Title: From Thomas Jefferson to Martha Jefferson Randolph, 11 May 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear daughter
            Philadelphia May 11. 1792.
          
          Excess of business prevented my writing to you the last week or even having time to inclose the papers to Mr. Randolph. Since my last I have received yours of Feb. 28. and Mr. Randolph’s of Apr. 9. 16. and May 4. Congress rose three days ago. Colo. Monroe sets out three days hence, and by him I shall send your watch, and the 2d. part of Payne’s Rights of man for Mr. Randolph. Also, for yourself, my own copy of Lavater’s aphorisms, which I fancy are not to be got here, and which I think you will sicken of in a few pages. Mrs. Pine has determined to go to England, so that I shall be obliged to send Maria to Mrs. Brodeau’s, a better school, but much more distant from me. It will in fact cut off the daily visits which she is able to make me from Mrs. Pine’s. I do not know whether I have before mentioned to you that the President will make his visit to Mount Vernon this year about the last of July: consequently mine to Monticello will be earlier than usual. Present my esteem to all my neighbors. My best affections to Mr. Randolph and yourself, not forgetting little Anne, who I suppose will be able to take a part in conversation by the time we see her. Adieu my dear dear daughter. Your’s &c.
          
            Th: Jefferson
          
        